 In the Matter of ARMOUR AND COMPANY OF DELAWARE,D/B/A ARMOURCREAMERIESandCHAUFFEURS,TEAMSTERS,AND HELPERS, LOCALNo. 759, A.F. OF L. -Case No. R-5555.-Decided July 2, 1943Mr. Paul E. Blanchard,of Chicago, Ill., for the Company.Mr. O. B. ChambersandMr. Lee Lantz,of Kokomo, Ind., for theUnion.Mr. Louis Cokivn,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Chauffeurs, Teamsters, and Helpers,Local No. 759, A. F. of L., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Armour and Company of Delaware, d/b/aArmour Creameries, Rochester, Indiana, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Robert T. Drake, Trial Examiner.Said hearing was held at Rochester, Indiana, on June 14, 1943. TheCompany and the Union appeared at and participated in the hear-ing.'All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYArmour and Company of Delaware is a Delaware corporation withits principal offices at Chicago, Illinois.We are here concerned with'AlthoughPackinghouseWorkers Organizing Committeewas notified of the instant pro-ceeding, itdid not evidenceany interest.51 N. L. R. B., No. 7.28 ARMOUR AND COMPANY OF DELAWARE29its creamery and dairy products plant at Rochester, Indiana.Dur-ing 1942 the Company used 43,000,000 pounds of milk, butter fat,and other dairy products at its Rochester operations, approximately4,000,000 pounds of which were shipped to it from points outsidethe State of Indiana.During the same period the Company shippedabout 12,000,000 pounds of butter, eggs, cheese, and other dairy prod-ucts from its Rochester plant, 93 percent of which was shipped topoints outside the State of Indiana.The Company admits that it isengaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATION INVOLVEDChauffeurs, Teamsters, and Helpers, Local No. 759, is a labor organ-ization affiliated with the American Federation of Labor, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 10, 1943, the Union requested the Company to recognizeit as the exclusive collective bargaining representative of the employeesat the Rochester plant.The Company refused this request until suchtime as the Union is certified by the Board.A statement of the Regional Director, introduced into evidenceat the hearing, indicates that the Union represents a substantial num-ber of employees in the unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (b) of the Act.IV.THE APPROPRIATE UNITThe Union urges that all production and maintenance employees-at the Rochester plant of the Company, including janitors and work-ing foremen, but excluding superintendents, office and clerical em-ployees, the general manager, assistant general manager, office man-ager, and assistant superintendents, constitute an appropriate unit.The only controversy with respect to the unit concerns working fore-men.The Company employs five persons classified by it as foreladies,foremen or assistant foremen.The Union requests that they be in-cluded in the unit. The Company took no position with respect to theworking foremen.Although the working foremen work along withthe employees whom they supervise, they have the authority to recom-2The Regional Director reported that the Union presented 61 membership-applicationcards bearing apparently genuine signatures of persons whose names appear on the Com-pany's pay roll of May 20,1943.There are 70 employees in the appropriate unit. 30DECISIONS OF NATIONAL LABORRELATIONS BOARDmend the hire and discharge of their subordinates.Each of the working foremen has from three to nine employees under him, and in theabsence of his superintendent is in sole charge of his department.Under the circumstances we shall exclude the working foremen fromthe unit.We find thatallproduction and maintenance employees at theRochester plant of the Company, including janitors, but excludingsuperintendents,office and clerical employees,the general manager,assistant general manager, office manager, assistant superintendents,working foremen,and any other supervisory employees with authority.to hire, promote,discharge,discipline,or otherwise effect changes inthe status of employees,or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.The Union requests that the pay roll of May 1, 1943, be used to deter-mine eligibility to vote.The Company took no position with respectto the eligibility date. Inasmuch as no reason appears as to why weshould depart from our usual practice, we shall direct that the em-ployees eligible to vote shall be those within the appropriate unit whowere employed during the pay-roll period immediately preceding thedate of the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.RobertWoodcox is employed at the Rochester plant as a creambuyer.Woodcox works for the Company 24 hours each week. TheUnion requests that he be deemed eligible to vote in the election,while the Company contends that inasmuch as Woodcox has regularemployment in another job, he should be deemed ineligible to vote.There is no indication that Woodcox works on any different basisthan full-time employees as to duties or other conditions of employ-ment.Employees who do sufficient work to give them an interest inthe conditions of employment also have a sufficient interest in theoutcome to entitle them to vote in an election.We believe this prin-ciple to be no less applicable in the case of regular part-time employeeswho also happen to have regular employment elsewhere, for thiscircumstance alone can neither destroy nor reduce the interest whichsuch employees would otherwise have to participate in the electionof a bargaining representative.3We, therefore, find that RobertWoodcox is eligible to vote in the election.6 SeeMatter of Wagner Foldnng Box Corporation,49 N. L. R. B. 346. ARMOUR AND COMPANY OF DELAWARE31DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargainingwithArmour and Com-pany of Delaware,d/b/a ArmourCreameries,Rochester,Indiana,an election by secret ballot shall be conducted as early as possible,but notlater thanthirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theThirteenth Region,acting in this matter as agent for the NationalLabor Relations Board, and subject toArticleIII, Section 10, of saidRules and Regulations,among the employees in the unit found ap-propriate in SectionIV, above, who were employedduring the pay-roll period immediately preceding the date ofthisDirection,includingemployeeswho did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-'selves in person at the polls, but excluding any who have since quitor been discharged for cause,to determine whether or not they desireto be represented by Chauffeurs,Teamsters,and Helpers,Local No.759, A.F. of L.,for the purposes of collective bargaining.